Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 6-8, 10, 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2007/0086650) in view of Yamaguchi (US 6351276).                       
Li et al. disclose the following claimed limitations:
	* Re clm 1, a printing device/claims 13/;
	* a processing resource (para 0020, fig 3);
	* a memory resource storing non-transitory machine-readable instructions (para 0020, fig 3) to cause the processing resource to (para 0020, fig 3);
	* receive print data comprising color channels corresponding to print pixels to be formed on a multi-layer thermally activated print medium (paras 0021-0025, figs 1-4);
	* for color channels of the received print data, determine a characteristic of a 
corresponding layer of the multi-layer thermally activated print medium (paras 0021-0025, figs 1-4);
	* adjust sharpness parameters of the color channels based on the determined characteristic of the corresponding layer of the multi-layer thermally activated print medium (paras 0021-0025, figs 1-4);
	* cause print head of the printing device/see clm 13/ to apply thermal energy to an area of the multi-layer thermally activated print medium including the print pixels using the adjusted sharpness parameters (paras 0021-0025, figs 1-4, claim 1, steps b & c, clm 13)

* Re clm 2, wherein the layers of the multilayer thermally activated print medium include a yellow layer, a magenta layer, and a cyan layer (see claims 5 & 7, color channel RGB).

* Re clm 3, including instruction to determine a characteristic of at least one of the yellow layer, the magenta layer, and the cyan layer (see claims 5 & 7, color channels RGB).

* Re clm 4, including instructions to individually adjust the sharpness parameters for three color channels of the color channels (paras 0021-0022, color channels RGB), wherein each of the three color channels include different sharpness parameters (paras 0021-0025),

* Re clm 6, wherein the sharpness parameters include at least one of a sharpening radius, a sharpening intensity, and a sharpening threshold (paras 0021-0025).


* Re clm 7, a system (para 0009, figs 1-4);
* a thermal printer including a print head: a thermally activated print medium (paras 0021-0022, figs 1-4);
* a controller/CPU/ to: receive print data comprising color channels corresponding to print pixels to be formed on a multi-layer thermally activated print medium (paras 0020-0025, figs 1-4);
	* for color channels of the received print data, determine a characteristic of a corresponding layer of the multi-layer thermally activated print medium (paras 0021-0025, figs 1-4);
	* individually adjust sharpness parameters of the color channels based on the determined characteristic of the corresponding layer of the multi- layer thermally activated print medium, wherein the sharpness parameters include at least one of a sharpening radius and a sharpening intensity of each color channel (paras 0021-0025, figs 1-4);
	* and cause the print head of the thermal printer to apply thermal energy to an area of the multi-layer thermally activated print medium including the print pixels using the adjusted sharpness parameters (paras 0021-0025, figs 1-4, claim 1, steps b & c).

* Re clm 8, wherein the characteristic of a particular layer of the multi-layer thermally activated print medium includes a blur characteristic that is different than a different particular layer of the multi-layer thermally activated print medium (paras 0021-0025, see claims 5 & 7).

* Re clm 10, wherein the controller individually adjusts the sharpness parameters of each color channel in response to the print data corresponding to each color channel exceeding a particular sharpening threshold of each color channel (paras 0020-0025, figs 1-4).
* Re clm 13, receiving, by a controller, print data comprising color channels corresponding to print pixels to be formed on a multi-layer thermally activated print medium by a print head of a thermal printer (para 0025);
	* determining, by the controller, a blur characteristic of at least one of a yellow color channel corresponding to a yellow layer of the mult-layer thermally activated print medium; a magenta color channel corresponding to a magenta layer of the multi-layer thermally activated print medium and a cyan color channel corresponding to a cyan layer of the multi- layer thermally activated print medium (see claims 5 & 7);
	* adjusting, by the controller based on the blur characteristics of the yellow layer, the magenta layer, and the cyan layer, individual sharpness parameters included in the print data of at least one of: the yellow color channel; the magenta color channel; and the cyan color channel (para 0022, see claims 5,7 & 8);
	* applying thermal energy, by the print head of the thermal printer, to the area on the thermally activated print medium including the print pixels using the individually adjusted sharpness parameters of the yellow, the magenta, and the cyan color channels (paras 0021-0025, claims 1).

* Re clm 15, wherein the sharpness parameters include a sharpening intensity, and wherein the method includes adjusting the sharpening intensity of at least one of the yellow, magenta, and cyan color channels (paras 0021-0025, figs 1-4).
Li et al. does not disclose the following claimed limitations:
	* a thermal printing device;
	* a thermal print head of the thermal printing device.
Yamaguchi disclose the following:
* a thermal printing device/recording apparatus, 10/(Abst., col 1, lines 1-12, 21-32, fig 1);
	* a thermal print head/14/ of the thermal printing device/10/ (Abst., col 1, lines 1-12, 21-32, fig 1);
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a thermal printing device; and a thermal print head of the thermal printing device, taught by Yamaguchi into Li et al. for the purpose of providing images of high quality and sharpness.

5.	Claim(s) 5, 9, 11-12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2007/0086650) as modified by Yamaguchi (US 6351276) as applied to claim 1 above, and further in view of Prestia (US 2005/0018921),
Li et al. as modified by Yamaguchi disclose all of the claimed limitations except for the following:
* Re clm 5, including instructions to adjust the sharpness parameters of coordinates of the print pixel in the individual color channels.

* Re clm 9, wherein the controller adjusts the sharpening radius such that the sharpening radius is asymmetrical.

* Re clm 11, wherein the particular sharpening threshold of each color channel is based on a sharpness level of the pixel and sharpness levels of neighboring pixels of the pixel.

* Re clm 12, wherein the controller adjusts the sharpening radius of each color channel based on a resolution included in the print data.

* Re clm 14, wherein the sharpness parameters include a sharpening radius, and wherein the method includes adjusting the sharpening radius of at least one of the yellow, magenta, and cyan color channels.
Prestia disclose the following claimed limitations:
* Re clm 5, including instructions to adjust the sharpness parameters of coordinates of the print pixel in the individual color channels (paras 0014-0026, figs 1-3).

* Re clm 9, wherein the controller adjusts the sharpening radius such that the sharpening radius is asymmetrical (paras 0014-0026, figs 1-3).

* Re clm 11, wherein the particular sharpening threshold of each color channel is based on a sharpness level of the pixel and sharpness levels of neighboring pixels of the pixel (paras 0014-0023, figs 1-3).

* Re clm 12, wherein the controller adjusts the sharpening radius of each color channel based on a resolution included in the print data (paras 0004-0008, 0014-0026, figs 1-3).

* Re clm 14, wherein the sharpness parameters include a sharpening radius, and wherein the method includes adjusting the sharpening radius of at least one of the yellow, magenta, and cyan color channels (paras 0014-0023, figs 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize including instructions to adjust the sharpness parameters of coordinates of the print pixel in the individual color channels.; wherein the controller adjusts the sharpening radius such that the sharpening radius is asymmetrical.; wherein the particular sharpening threshold of each color channel is based on a sharpness level of the pixel and sharpness levels of neighboring pixels of the pixel.; wherein the controller adjusts the
sharpening radius of each color channel based on a resolution included in the print data.; wherein the sharpness parameters include a sharpening radius, and wherein the method includes adjusting the sharpening radius of at least one of the yellow, magenta, and cyan color channels, taught by Prestia into Li et al. as modified by Yamaguchi for the purpose of controlling image sharpness and controlling operations for guiding image sharpening.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-7 & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as applied to prior rejection.   Please see the above rejections Li et al. in view of Yamaguchi regarding the teaching of a thermal printing device having a thermal print head to apply thermal energy to a thermal recording layer of the thermal material to thermally activated a print medium in accordance to image data. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication With The USPTO
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853